IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  October 18, 2007
                                No. 07-20272
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

CURTIS ADAMS

                                            Plaintiff-Appellant

v.

DAVITA DIALYSIS CENTER; DEBRA BROWN, Social Worker

                                            Defendants-Appellees


                 Appeals from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:07-CV-830


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Curtis Adams appeals the district court’s dismissal of his civil rights
complaint against Davita Dialysis Center and Debra Brown, a Davita employee.
He does not challenge the district court’s conclusion that his civil rights claims
could not succeed under 42 U.S.C. § 1983 because the defendants were not state
actors. He also does not challenge the court’s finding that Adams’s claims of
retaliation were conclusional. These issues are thus deemed abandoned. See



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20272

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      Adams contends that the district court evinced bias against him by
dismissing his lawsuit without holding a trial or an evidentiary hearing. The
court’s dismissal of the lawsuit does not evince bias. See Liteky v. United States,
510 U.S. 540, 555 (1994). Because Adams has not shown the existence of a
genuine issue of material fact, he cannot establish that the district court erred
in failing to hold a trial. See Plaisance v. Phelps, 845 F.2d 107, 108 (5th Cir.
1988). Adams has failed to "plead ‘enough facts to state a claim to relief that is
plausible on its face.’” In re Katrina Canal Breaches Litigation, 495 F.3d 191,
205 (5th Cir. 2007)(quoting Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1974
(2007)).
      Adams also asserts that the defendants violated Title VI of the Civil
Rights Act of 1964, 42 U.S.C. § 2000d, by refusing to treat him. His claims in his
original complaint were insufficiently specific to put the court on notice that he
was raising a claim under § 2000d, and the court’s interpretation of his
allegation as arising under § 1983 was appropriate based on the facts Adams
presented. See id. Although Adams clarified his intent to raise a § 2000d claim
in his postjudgment motion to reopen the case, we are without jurisdiction to
entertain a challenge to that order because Adams failed to file an additional or
amended notice of appeal from the denial of that motion. See FED. R. APP.
P. 4(a)(4)(B)(ii); Taylor v. Johnson, 257 F.3d 470, 475 (5th Cir. 2001). The
judgment of the district court is AFFIRMED. Adams’s “Emergency Motion to
Fifth Circuit for Due Process” is DENIED.




                                        2